Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 1 of 9 PageID #: 728




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 MICHAEL R., JR., 1                              )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )    No. 1:20-cv-00167-JPH-DML
                                                 )
 ANDREW M. SAUL Commissioner of                  )
 Social Security,                                )
                                                 )
                            Defendant.           )

             ENTRY REVIEWING THE COMMISSIONER'S DECISION

       Plaintiff, Michael R., seeks judicial review of the Social Security

 Administration's decision denying his petition for Disability Insurance Benefits

 and Supplemental Security Income. Because the ALJ failed to adequately

 analyze whether Plaintiff met one of the Listing impairments, the decision is

 REVERSED AND REMANDED for further proceedings.

                                            I.
                                  Facts and Background

       Plaintiff was 46 years old at the alleged onset date of his disability. Dkt.

 7 at 4–5. He has a high school education and worked as a sales representative,

 quality inspector, and store/warehouse laborer. Dkt. 5-2 at 38–47. Since

 2015, Plaintiff alleged problems with back, neck, and foot pain; asthma; carpal

 tunnel syndrome; and other ailments. See dkt. 5-7 at 25–28; dkt. 5-8 at 15.


 1To protect the privacy interests of claimants for Social Security benefits, consistent
 with the recommendation of the Court Administration and Case Management
 Committee of the Administrative Office of the United States Courts, the Southern
 District of Indiana has opted to use only the first name and last initial of non-
 governmental parties in its Social Security judicial review opinions.
                                             1
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 2 of 9 PageID #: 729




        Plaintiff applied for Disability Insurance Benefits and Supplemental

 Security Income in November 2016 with an alleged onset date of August 2016.

 Dkt 5-2 at 17. The initial claim was denied on January 23, 2017. Id.

 Administrative Law Judge ("ALJ") Latanya White Richards held a hearing in

 October 2018 and denied Plaintiff's claim on December 31, 2018. Id. at 17,

 25–26. The Appeals Council denied review in November 2019. Id. at 2.

 Plaintiff brought this action asking the Court to review the denial of benefits

 under 42 U.S.C. § 405(g) on January 16, 2020. Dkt. 1.

        In her decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 5-2

 at 17–26. Specifically, the ALJ found that:

    •   At Step One, Plaintiff had not engaged in substantial gainful activity
        since the alleged onset date, August 29, 2016. Id. at 20.

    •   At Step Two, Plaintiff had severe impairments of "disorders of the lumbar
        spine; obesity, asthma, and carpal tunnel syndrome." Id.

    •   At Step Three, Plaintiff did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the
        listed impairments. Id.

    •   Between Step Three and Step Four, Plaintiff had the Residual Functional
        Capacity ("RFC") "to perform a range of sedentary work . . . reduced by
        the following limitations and restrictions: no climbing ladders, ropes or
        scaffolds; occasionally climb ramps and stairs; occasionally stoop, kneel,
        crawl, and crouch; avoid exposure to unprotected heights, and
        hazardous machinery and must avoid balancing on narrow, slippery, or
        moving surfaces; frequently finger and handle; requires clean-air
        environment with no temperature extremes; low levels of humidity and
        pulmonary irritants such as fumes, odors, dusts, and gases, such as
        that found in an office environment; and requires the option to alternate
        between sitting and standing every 15 minutes." Id.




                                         2
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 3 of 9 PageID #: 730




    •   At Step Four, Plaintiff was unable to perform "any past relevant work" as
        a sales representative, furniture retail clerk, and quality inspector. Id. at
        24.

    •   At Step Five, considering Plaintiff's "age, education, work experience, and
        residual functional capacity, there are jobs in significant numbers in the
        national economy" that he could have performed. Id.

                                         II.
                                   Applicable Law

        "The Social Security Administration (SSA) provides benefits to individuals

 who cannot obtain work because of a physical or mental disability." Biestek v.

 Berryhill, 139 S. Ct. 1148, 1151 (2019). When an applicant seeks judicial

 review of a benefits denial, the Court's role is limited to ensuring that the ALJ

 applied the correct legal standards and that substantial evidence supports the

 ALJ's decision. Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018).

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

 404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work
        in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, she will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then she must satisfy step

 four." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995). After step three, but

 before step four, the ALJ must determine a claimant's RFC by evaluating "all

 limitations that arise from medically determinable impairments, even those

                                          3
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 4 of 9 PageID #: 731




 that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The

 ALJ uses the RFC at step four to determine whether the claimant can perform

 her own past relevant work and, if not, at step five to determine whether the

 claimant can perform other work. See 20 C.F.R. § 404.1520(e), (g).

       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Stephens, 888

 F.3d at 327. When an ALJ's decision does not apply the correct legal standard

 or is not supported by substantial evidence, a remand for further proceedings

 is typically appropriate. See Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021).

                                          III.
                                        Analysis

       Plaintiff argues that the ALJ erred at Step Three by failing to analyze

 whether Plaintiff's spinal impairments meet or medically equal Listing 1.04

 (Disorders of the Spine). Dkt. 7 at 14–21. Listing 1.04 requires a disorder of

 the spine with "compromise of the nerve root" and one of the following: (1)

 evidence of nerve root compression characterized by one of the specified

 symptoms; (2) spinal arachnoiditis, confirmed by a specified medical report; or

 (3) lumbar spinal stenosis resulting in pseudoclaudication. 2 See 20 C.F.R. Pt.

 404, Subpt. P, App. 1, Listing 1.04.

       "In considering whether a claimant's condition meets or equals a listed

 impairment, an ALJ must discuss the listing by name and offer more than

 perfunctory analysis of the listing." Minnick v. Colvin, 775 F.3d 929, 935 (7th


 2"Pseudoclaudication" is defined as symptoms of pain and weakness that may impair
 ambulation. 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listings 1.04.
                                           4
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 5 of 9 PageID #: 732




 Cir. 2015). Here, at Step Three, the ALJ identified Listing 1.04 but did not

 include any analysis—only a conclusion that the medical evidence did not show

 disability:

               The undersigned has reviewed the listed criteria for the
               medically determinable impairments including 1.04 for
               disorders of the spine and 1.02 for disorders of major
               joints. The [medical evidence] does not meet the criteria
               for disability under these impairments or any other
               impairment listed in Appendix 1.

 Dkt. 5-2 at 20. The ALJ therefore erred by failing to include "more than

 perfunctory analysis" of Plaintiff's back pain. Minnick, 775 F.3d at 935 ("This is

 the very type of perfunctory analysis we have repeatedly found inadequate to

 dismiss an impairment as not meeting or equaling a Listing.").

       The Commissioner, however, argues that the ALJ's error was harmless

 because she would have reached the same result had she analyzed Listing 1.04

 as required. Dkt. 9 at 6. An error is harmless only when the Court is

 "convinced that the ALJ will reach the same result." McKinzey v. Astrue, 641

 F.3d 884, 892 (7th Cir. 2011). Harmless error review is not "an exercise in

 rationalizing the ALJ's decision," but is "prospective—can [the Court] say with

 great confidence what the ALJ would do on remand." Id.

       The Commissioner contends that the error was harmless because Dr.

 Brill and Dr. Sands—reviewing state-agency physicians—submitted "Disability

 Determination and Transmittal" forms finding that Plaintiff did not meet or

 equal any Listings. Dkt. 9 at 6; dkt. 5-3. But as the ALJ acknowledged in her

 opinion, "[n]ew and material evidence" submitted after those forms were


                                          5
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 6 of 9 PageID #: 733




 completed "suggest[ ] greater limitations affecting claimant that were not

 considered by" those physicians. Dkt. 5-2 at 23; see Lambert v. Berryhill, 896

 F.3d 768, 776 (7th Cir. 2018) ("ALJs may not rely on outdated opinions of

 agency consultants if later evidence . . . reasonably could have changed the

 reviewing physician's opinion."). That evidence showed that Plaintiff "gained

 significant weight" and had increased difficulty "climbing stairs or walking

 farther than a quarter block." Dkt. 5-2 at 23. The ALJ also noted the updated

 medical assessment from an examining physician that Plaintiff "was probably

 'not a good candidate for work placement.'" Id. at 24.

       Considering that evidence, the Court cannot say with "great confidence"

 that the ALJ would have agreed with the state-agency physicians. McKinzey,

 641 F.3d at 892. Indeed, when the ALJ considered those physicians' opinions

 for a different purpose—Plaintiff's RFC at Step 4—she gave them only "partial

 weight" because the new evidence suggested greater limitations. Dkt. 5-2 at

 23. And the new evidence and assessment were directly relevant to Listing

 1.04 because they all involve back pain, range of motion, and limitations on

 walking. See Plessinger v. Berryhill, 900 F.3d 909, 917 (7th Cir. 2018); Kastner

 v. Astrue, 697 F.3d 642, 647–49 (7th Cir. 2012). 3




 3 The Court does not address the parties' arguments about whether the ALJ should
 have obtained updated opinions from state-agency physicians. Dkt. 7 at 17; dkt. 9 at
 7. For this harmless-error analysis, the question is only whether the Court is
 "convinced" that the result would have been the same if the ALJ had considered all of
 the evidence, including the evidence provided after the agency physicians provided
 their opinions. See Lambert, 896 F.3d at 776.
                                           6
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 7 of 9 PageID #: 734




       The Commissioner briefly addresses that new evidence but argues only

 that it would not allow Plaintiff to meet Listing 1.04—he does not address

 whether it would allow Plaintiff to equal Listing 1.04. Dkt. 9 at 8–9. If Plaintiff

 equals the Listing at Step Three, he would be presumptively eligible for

 benefits, Minnick, 775 F.3d at 935, but the ALJ did not consider that

 possibility, and the Commissioner does not address it now, dkt. 9 at 8–9. The

 evidence is therefore not so clear that "[i]t would serve no purpose to remand . .

 . for a statement of the obvious." McKinzey, 641 F.3d at 892. Instead, the

 "substantial evidence" about Plaintiff's back pain, "degenerative changes" to his

 spine, limited range of motion, and difficulty walking, dkt. 5-11 at 41–42, 50,

 "will need a fresh look on remand." Plessinger, 900 F.3d at 917.

       Moreover, the Commissioner points to no case finding harmless error

 when such a widespread review of complex medical records is required. See

 dkt. 9 at 8–9. Finding harmless error in this situation—the Seventh Circuit

 has explained—risks upsetting the balance between agency decisionmaking

 and judicial review. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010)

 (Allowing "a persuasive brief" to substitute for an ALJ's "missing opinion"

 "would displace the responsibility that Congress has delegated to the Social

 Security Administration—the responsibility not merely to gesture thumbs up or

 thumbs down but to articulate reasoned grounds of decision based on

 legislative policy and administrative regulation."). Instead, the proper path is

 to remand so that the ALJ can consider all relevant medical evidence. See

 Thomas v. Colvin, 826 F.3d 953, 959 (7th Cir. 2016) (it "invokes an overly

                                          7
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 8 of 9 PageID #: 735




 broad conception of harmless error" to find harmlessness "without any analysis

 from the ALJ" when there is voluminous medical evidence to consider).

        In short, the Commissioner has shown—at most—that the ALJ "might

 have reached the same result had she considered all the evidence and

 evaluated it as the government's brief does." Spiva, 628 F.3d at 353. But the

 ALJ also "might well have reached a different conclusion" after considering the

 evidence, including new and material evidence provided after the state-agency

 doctors completed their opinions. Id.; see Lambert, 896 F.3d at 776 ("Here the

 outcome is not foreordained; at the very least, the ALJ formulated an RFC

 without including Dr. Paul's most recent opinions."). That's especially true

 here because both parties discuss large amounts of medical evidence that the

 ALJ never considered in the Listing 1.04 context. See dkt. 7 at 16–17; dkt. 9 at

 8–9.

        The ALJ's error at Step Three thus was not harmless, and this case must

 be reversed and remanded for further consideration. 4

                                        IV.
                                     Conclusion

        The Court REVERSES AND REMANDS the ALJ's decision denying the

 Plaintiff benefits. Final judgment will issue by separate entry.

 SO ORDERED.




 4Because Plaintiff's Listing argument requires remand, the Court does not address his
 other arguments.
                                          8
Case 1:20-cv-00167-JPH-DML Document 11 Filed 06/11/21 Page 9 of 9 PageID #: 736


Date: 6/11/2021




 Distribution:

 Alison T. Schwartz
 SOCIAL SECURITY ADMINISTRATION
 alison.schwartz@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com




                                      9
